805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith C. FLOWERS, Defendant-Appellant.
No. 85-1906.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1986.

Before MARTIN, GUY and NORRIS, Circuit Judges.
PER CURIAM.


1
Defendant appeals from his convictions for income tax evasion.


2
Defendant's first contention, that the District Court lacked jurisdiction, is essentially frivolous and is rejected for the reasons stated by the District Court in its opinion of July 2, 1985.


3
There is no merit to defendant's argument that conviction of submitting false withholding forms is a prerequisite to his being found guilty of tax evasion.  Nor was an Internal Revenue Service assessment a necessary precondition for his conviction.  See, e.g., United States v. Richards, 723 F.2d 646 (8th Cir.1983).


4
The judgment of the District Court is affirmed.